Exhibit 10.1

AMENDMENT TO NOTE

(Unterberg Koller)

This AMENDMENT TO NOTE (this “Amendment”) is made as of December 27, 2016, by
and between Smith Micro Software, Inc., a Delaware corporation (the “Company”),
and Unterberg Koller Capital Fund, L.P., a Delaware limited partnership
(“Holder”), and amends that certain Senior Subordinated Promissory Note, dated
September 6, 2016, issued by the Company to Holder in the principal amount of
$2,000,000 (the “Note”).

RECITALS

WHEREAS, on or about September 6, 2016, the Company issued the Note to Holder
pursuant to a Note and Warrant Purchase Agreement, dated September 2, 2016, by
and among the Company and the Purchasers identified therein (the “Purchase
Agreement”); and

WHEREAS, the parties desire to amend certain provisions of the Note as set forth
herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

Section 1. Amendment to Note. Effective as of the date hereof, paragraph (a) of
Section 1.3 of the Note (entitled “Form of Payment of Interest”) shall be
amended and restated in its entirety to read as follows:

“(a) Interest shall be payable (i) in cash, or (ii) at the election of the
Holder with respect to any installment, in shares of Common Stock of the Maker
at a conversion price equal to the five-day volume weighted average closing
price of the Common Stock on the Nasdaq Stock Market (or such other public
market on which the Common Stock is principally traded), measured on the third
trading day prior to the date that interest is due, provided however, that in no
event shall any installment of interest (or portion thereof) be convertible into
shares of Common Stock if the aggregate number of shares proposed to be issued
by the Maker upon conversion of such installment (or portion thereof), plus the
sum of (x) shares previously issued by the Maker upon conversion of interest
under all Notes issued under the Purchase Agreement and (y) shares issued or
issuable by the Maker upon exercise of all Warrants issued by the Maker under
the Purchase Agreement (regardless of whether such shares were issued or are
issuable to Holder or any other person) exceed 19.99% of the number of
outstanding shares of Common Stock of the Maker as of the Issuance Date (it
being understood that such share amounts shall be subject to pro rata adjustment
in connection with stock splits, stock dividends, or similar changes to the
Maker’s capitalization occurring after the Issuance Date).”

Section 2. Effect of Amendment. Except as expressly set forth in this Amendment,
no other changes or modifications to the Note are intended or implied by this
Amendment. To the extent of any conflict between the terms of this Amendment and
the Note, the terms of this Amendment shall control. The Note, as amended
hereby, and this Amendment shall be read and be construed as one agreement.



--------------------------------------------------------------------------------

Section 3. Miscellaneous. This Amendment may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties to this Amendment may execute this Amendment
by signing any such counterpart. Facsimile and electronically copied signatures
on this Amendment shall be deemed the equivalent of original signatures. This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused this Amendment to
be duly executed by their respective authorized representatives as of the date
first written above.

 

COMPANY: SMITH MICRO SOFTWARE, INC.

By:  

/s/ Steven M. Yasbek

Name:  

Steven M. Yasbek

Title:  

Chief Financial Officer

 

HOLDER: UNTERBERG KOLLER CAPITAL FUND, L.P.

By:  

/s/ Thomas Unterberg

Name:  

Thomas Unterberg

Title:  

Chief Executive Officer

 

3